Order entered May 16, 2022




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                                No. 05-22-00240-CV

               IN RE SARAH CATHERINE NORRIS ALFORD
                AND WMC VISTA HOLDINGS, LLC, Relators

          Original Proceeding from the 429th Judicial District Court
                            Collin County, Texas
                    Trial Court Cause No. 429-03896-2021

                                      ORDER

               Before Justices Osborne, Partida-Kipness, and Smith

      In accordance with the Court’s opinion of this date, the petition for writ of

mandamus is CONDITIONALLY GRANTED. We ORDER the trial court to

issue an order vacating its January 5, 2022 “Order Appointing Special Master” and

its March 9, 2022 “Order Regarding Defendants’ Amended Objection to Order

Appointing Special Master.” We further ORDER the trial court to file with this

Court, within thirty (30) days of the date of this Order, a certified copy of its

order issued in compliance with this Order. A writ will issue only if the trial court
fails to comply with this Order.

                                   /s/   LESLIE OSBORNE
                                         JUSTICE